Citation Nr: 0725602	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

4.  Entitlement to service connection for osteoporosis.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from November 1943 to November 
1945.  

In an October 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St Petersburg, 
Florida, denied service connection for a low back disability 
as secondary to service-connected pes planus.  The veteran 
was notified of that decision, but she did not appeal.  Thus, 
the decision became final.

This appeal arises from an August 2002 RO rating decision 
that denied service connection for degenerative arthritis of 
the low back, claimed as secondary to service-connected pes 
planus.  The Board of Veterans' Appeals (Board) will first 
address the issue of new and material evidence for service 
connection for degenerative arthritis of the lumbar spine.  
Also denied was service connection for degenerative arthritis 
of the cervical spine, the knees, and the ankles, also 
claimed as secondary to service-connected pes planus, service 
connection for osteoporosis, and an increased rating for pes 
planus.  

This appeal also arises from a September 2004 rating decision 
that denied entitlement to a TDIU.

In the October 1998 rating decision, the RO also denied an 
increased rating for bilateral pes planus.  The veteran 
submitted a timely notice of disagreement (NOD) with that 
part of the decision.  The RO issued a statement of the case 
(SOC), but the veteran did not submit a VA Form 9 or other 
correspondence containing the necessary information.  The 
Board therefore lacks jurisdiction to address that claim.  

In her November 1998 NOD and elsewhere, the veteran requested 
secondary service connection for hammertoes, hallux valgus 
deformity, and for plantar fasciitis.  These claims are 
referred to the RO for appropriate action.  

The Board obtained a Veterans Health Administration (VHA) 
opinion in May 2007 to further address questions regarding 
the veteran's claims.  This case is now before the Board for 
further appellate consideration.

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  By rating decision of October 1998, the RO denied service 
connection for lumbar spine degenerative arthritis and 
properly notified the veteran of that decision.  

2.  The veteran did not appeal the October 1998 decision and 
it became final.

3.  Evidence received at the RO since the October 1998 rating 
decision raises a reasonable possibility of substantiating 
the claim.  

4.  Competent medical evidence linking lumbar spine 
degenerative arthritis to service-connected pes planus by way 
of aggravation has been submitted.  

5.  Competent medical evidence linking cervical spine 
degenerative arthritis to service-connected pes planus by way 
of aggravation has been submitted.  

6.  Competent medical evidence linking osteoporosis to 
service-connected pes planus by way of aggravation has been 
submitted.  




CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied service 
connection for lumbar spine degenerative arthritis, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for lumbar spine 
degenerative arthritis and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for lumbar spine 
degenerative arthritis, secondary to service-connected pes 
planus, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006).

4.  The criteria for service connection for cervical spine 
degenerative arthritis, secondary to service-connected pes 
planus, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2006).

5.  The criteria for service connection for osteoporosis, 
secondary to service-connected pes planus, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in May 2002 and July 2004, and in May 2005, which 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence she was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA has not provided the additional notices recommended by the 
Court in Dingess, supra.  However, because the decision below 
is favorable, no unfair prejudice will result from the 
Board's handling of the matter at this time.  The RO will 
issue a rating decision that implements the Board's decision.  
The disability rating to be assigned will be in accordance 
with the rating criteria that will be supplied with the 
rating decision.  The effective date will be in accordance 
with the rule for assignment of effective dates, which will 
be included with the rating decision.    

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, she 
is invited to submit an NOD in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of service connection.  

New and Material Evidence

As noted above, in an October 1998 rating decision, the RO 
denied service connection for the low back disorder.  The 
veteran and her representative were notified of the decision 
in a letter from the RO, but did not appeal.  Thus, the 
rating decision became final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

Pursuant to 38 C.F.R. § 3.156(a) (2006), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen her service 
connection claim was received at the RO in January 2002, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1998 RO rating decision consists of service medical records 
(SMRs), VA examination reports, VA treatment records, private 
medical reports, and claims and statements of the veteran.  
These are briefly discussed below.

The SMRs reflect that 3rd degree pes planus was incurred 
during active service.  VA later granted service connection 
for pes planus.  Significantly, no spinal disorder was noted 
at entry into active service, but complaints of back pains 
were documented at various times during active service.  In 
July 1944, occasional backaches were noted.  In August 1944, 
a backache had returned.  

A January 1945 SMR reflects that the veteran was hospitalized 
with back and other joint pains.  This had been her third 
hospitalization for these pains.  The report notes that an X-
ray showed hemi-sacralization at L5 on the left side with 
pseudoarthrosis.  In October 1945, the veteran was evaluated 
for back pain.  The examiner noted that the veteran had been 
having trouble with her feet and back since basic training.  

In November 1946 (within one-year of separation), a private 
physician reported having treated the veteran since May 1946 
for back pains and foot pains.  The physician attributed back 
pains to rheumatic myositis of the lumbo-dorsal muscles "and 
possibly secondary to an arthritis of the spine."  

A December 1946 VA examination report reflects that the 
veteran was reportedly in a scooter accident in August 1944 
followed by back pain.  Back pain was steady.  The diagnosis 
was chronic, recurrent lumbosacral sprain.  

In a December 1947 rating decision, the RO granted service 
connection for bilateral pes planus.  The RO denied service 
connection for a sprain of the lumbosacral spine, but the 
rating decision mentions, "Pain of back in service is part 
of Pes Planus condition."  

A September 1951 VA examination report contains a diagnosis 
of lumbosacral strain, minimal.  A September 1951 VA X-ray 
showed minimal lumbar scoliosis, a transitional lumbosacral 
vertebra, and narrowing of the lumbosacral disc.  

In September 1952, the veteran reported that she injured her 
back in December 1944 or January 1945 when her Army scooter 
went into a ditch.  

In September 1954, a private physician reported having 
treated the veteran since May 1954.  The diagnoses were 
lumbosacral strain with sciatica and probably discogenic 
disease; and, rhomboid myositis.  

The veteran submitted evidence of treatment for back pains at 
various times from the 1950s to the 1990s.  In July 1966, M 
Cassell, M.D., reported that the veteran had injured her left 
shoulder area and back, although the date of the injury is 
not reported.  The doctor stated that pain radiated to the 
entire body area.  The impression was low back derangement 
and left shoulder myositis.  

In March 1975, M. Fineman, D.P.M., opined that acute sacro-
lumbar involvement was aggravated by talipes equino valgus.  
Physical therapy and foot orthotics were recommended to ease 
back pains.  In November 1976, S. Bleifer, M. D., reported 
caring for the veteran for multiple neck and back complaints 
since spine fusion in 1963.  

In September 1997, the veteran claimed that her back 
condition was secondary to her service-connected pes planus.  
In a September 1997 rating decision, the RO determined that 
the claim was not well grounded. 

In February 1998, the veteran requested that her claim be 
reopened.  She submitted a February 1998 VA progress note 
that reflects that severe foot pain causes severe back pains.  

An August 1998 VA podiatry compensation examination report 
reflects that the examiner found that pes planus did not 
cause the back and knee problems.  The examiner did not 
address aggravation, however.  

In October 1998, the RO denied service connection for a back 
condition secondary to pes planus.  

The Board must review the evidence submitted since the final 
October 1998 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raises a reasonable 
possibility of substantiating the claim.  The evidence 
submitted since the October 1998 RO decision includes VA and 
private medical records, and the veteran's claims and 
statements.  

The significant evidence submitted includes two private 
medical reports.  In January 2005, S. Athwal, M.D., 
associated plantar fasciitis, osteoporosis, and 
osteoarthritis with pes planus and explained that pes planus 
precluded walking.  The absence of walking, in turn, caused a 
deterioration of both osteoporosis and osteoarthritis.  In 
March 2005, Dr. Athwal noted that osteoporosis, 
osteoarthritis, and spinal stenosis, among others, were 
getting worse due to pes planus.   

After reviewing the above evidence, the Board finds that new 
and material evidence has been submitted to reopen the claim.  
Dr. Athwal has provided a clearly favorable nexus opinion 
that tends to link lumbar spine degenerative arthritis with 
service-connected pes planus.  This evidence is neither 
cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases listed at 38 C.F.R. 
§§ 3.307, 3.309 are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Lumbar Spine 

The SMRs reflect that the veteran had complaints of low back 
pains during active service and up to four hospitalizations 
during service for these pains.  In November 1946 (within 
one-year of separation), her private physician noted 
arthritis of the spine.  However, that report is ambiguous as 
to whether the physician meant to convey that a diagnosis of 
arthritis of the spine was a possibility or whether a 
diagnosis of rheumatic myositis was possibly secondary to her 
arthritis.  X-rays taken in 1951 showed narrowing of the 
lumbosacral disc.  

In a July 2002 VA spine examination report, a physician 
dissociated arthritis of the back from pes planus.  

In December 2003, S. Athwal, M.D., associated low back pains 
with plantar fasciitis and in January 2005, Dr. Athwal 
associated plantar fasciitis, osteoporosis, and 
osteoarthritis with pes planus.  Dr. Athwal explained that 
pes planus precluded walking.  The absence of adequate 
walking caused a deterioration of both osteoporosis and 
osteoarthritis.  Thus, pes planus was linked, by aggravation, 
to lumbar spine degenerative arthritis.  

In March 2005, Dr. Athwal noted that plantar fasciitis, 
osteoporosis, osteoarthritis, spinal stenosis with back pain, 
and fibromyalgia were getting worse due to pes planus.  Thus, 
Dr. Athwal has supplied two favorable nexus opinions.  

VA sought a medical opinion to resolve the conflict between 
the VA and the private medical opinions.  In May 2007, a 
podiatrist from VA's Boston Health Care System reviewed the 
pertinent medical history and concluded that lumbar arthritis 
had not been caused or aggravated by pes planus.  As the 
podiatrist explained, "Persons with the condition of pes 
planus routinely do not develop Lumbar spine disease as a 
consequence of that condition as determined by my experience 
in practice, or on review of available literature."  

In evaluating the above opinion, although the podiatrist 
specifically concludes that lumbar arthritis was not caused 
or aggravated by pes planus, the supporting explanation 
addresses only causation.  The podiatrist did not address Dr. 
Athwal's theory and hence did not controvert that theory.  
Thus, Dr. Athwal appears to offer a reasonable and 
uncontroverted theory of secondary service connection.  

After considering all the evidence of record, the Board finds 
that the evidence is at least in relative equipoise.  The 
benefit of the doubt doctrine should be applied in this case.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Secondary service connection for lumbar spine degenerative 
arthritis is therefore granted.  

Cervical Spine

In January 2002, the veteran requested service connection for 
osteoporosis and arthritis secondary to pes planus.  The 
veteran's representative explained that this represents a 
claim for service connection for arthritis of multiple joints 
secondary to pes planus.  

The SMRs reflect no neck-related complaint.  A January 1945 
Army hospital report notes pain in arms, back, legs, and 
feet, but does not specifically mention neck pain.  In 
November 1946 (within one-year of separation), her private 
physician noted arthritis of the spine.  

In July 1966, M Cassell, M.D., reported that the veteran had 
injured her left shoulder area and back, although the date of 
the injury is not reported.  The doctor stated that pain 
radiated to the entire body area.  

In January 1998, a VA physician noted chronic, severe pain 
due to flat feet.  In turn, "flat feet cause severe back 
pain/neck pain."  

July 2002 VA X-rays showed severe osteoporosis, fusion of C5 
and C6, and marked degenerative change from C4 to C7.  

A July 2002 VA spine examination report contains a diagnosis 
of degenerative arthritis of the cervical spine.  A physician 
dissociated this from pes planus.  

In December 2003, S. Athwal, M.D., associated cervical spine 
arthritis with plantar fasciitis.  In January 2005, Dr. 
Athwal associated plantar fasciitis, osteoporosis, and 
osteoarthritis with pes planus.  Dr. Athwal explained that 
pes planus precluded walking.  The absence of adequate 
walking caused a deterioration of both osteoporosis and 
osteoarthritis.  Thus, pes planus was linked, by aggravation, 
to cervical spine degenerative arthritis.  

In March 2005, Dr. Athwal noted that plantar fasciitis, 
osteoporosis, osteoarthritis, spinal stenosis with back pain, 
and fibromyalgia were getting worse due to pes planus.  Thus, 
Dr. Athwal has supplied two favorable nexus opinions linking 
the cervical spine to pes planus via aggravation.  

In May 2007, a podiatrist from VA's Boston Health Care 
System, reviewed the pertinent medical history and concluded 
that it was unlikely that cervical spine arthritis had been 
caused or aggravated by pes planus.  As the podiatrist 
explained, "Persons with the condition of pes planus 
routinely do not develop cervical spine disease as a 
consequence of that condition as determined by my experience 
in practice, or on review of available literature."  

In evaluating the above opinion, although the VA podiatrist 
specifically concluded that cervical arthritis was not caused 
or aggravated by pes planus, the supporting explanation does 
not controvert Dr. Athwal's theory of aggravation.  Because 
Dr. Athwal theory of secondary service connection appears to 
be at least as persuasive as the VA opinion, the evidence is 
in relative equipoise on the issue.  

After considering all the evidence of record, because the 
evidence is at least in relative equipoise, the benefit of 
the doubt doctrine should be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Secondary service connection 
for cervical spine degenerative arthritis is therefore 
granted.  

Osteoporosis

In January 2002, the veteran requested service connection for 
osteoporosis.  The SMRs are silent for osteoporosis.  July 
2002 VA X-rays showed severe osteoporosis.  

In December 2003, S. Athwal, M.D., associated osteoporosis 
with plantar fasciitis and noted that the condition 
contributed to the veteran's inability to walk.  In January 
2005, Dr. Athwal associated osteoporosis and osteoarthritis 
with pes planus.  Dr. Athwal explained that pes planus 
precluded walking.  The absence of adequate walking caused a 
deterioration of both osteoporosis and osteoarthritis.  Thus, 
pes planus was linked, by aggravation, to osteoporosis.  

In March 2005, Dr. Athwal noted that osteoporosis, among 
others, was worsening due to pes planus.  Thus, Dr. Athwal 
has supplied two favorable nexus opinions.  

In May 2007, a podiatrist from VA's Boston Health Care 
System, reviewed the pertinent medical history and concluded 
that it was unlikely that pes planus had caused osteoporosis.  
The podiatrist agreed, however, that pes planus had 
aggravated the veteran's osteoporosis because of lack of 
mobility, a condition to which pes planus had contributed.  
The podiatrist also felt that numerous other conditions also 
contributed to lack of mobility.  

Because the above opinion fully supports Dr. Athwal's theory 
of aggravation and is based on correct facts, it is 
persuasive.  After considering all the evidence of record, 
the Board finds that it favors the claim.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Secondary service 
connection for osteoporosis is therefore granted.  


ORDER

Service connection for lumbar spine degenerative arthritis is 
granted.  

Service connection for cervical spine degenerative arthritis 
is granted.

Service connection for osteoporosis is granted.  


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002).  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to obtain an examination and an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); 
Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

The RO has determined that the veteran's service-connected 
disabilities in themselves do not preclude her from securing 
and following a substantially gainful occupation; however, 
this determination was made prior to adjudication of new 
service connection claims and submission of additional new 
claims.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish entitlement to a TDIU and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in her 
possession that pertains to her TDIU 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination to 
determine whether service-connected 
disabilities alone preclude her from 
securing and following a substantially 
gainful occupation.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination and the 
examiner should note that review in the 
report.  The examiner should elicit from 
the veteran and record for clinical 
purposes a full work and educational 
history.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that service-connected 
disabilities preclude the veteran from 
securing and following substantially 
gainful employment consistent with her 
education and occupational experience.  
The examiner should provide a rationale 
in a legible report.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record and re-adjudicate the claim for 
TDIU.  If the benefits sought remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


